Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20   PageID.2024   Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


ADAM COMMUNITY CENTER, a domestic
nonprofit corporation, a/k/a ADAM               Case No. 2:18-cv-13481
COMMUNITY (ACC), a domestic nonprofit
corporation,                                    Hon. Nancy G. Edmunds

Plaintiff,

v.

CITY OF TROY, a Michigan municipal
corporation, et al.,

Defendants.
_________________________________/

      DEFENDANT GLENN CLARK’S REPLY IN OPPOSOTION TO
      PLAINTIFF’S RESPONSE TO DEFENDANT GLENN CLARK’S
                MOTION FOR SUMMARY JUDGMENT

       Plaintiff’s Response To Defendant Glenn Clark’s (“Clark”) Motion For

Summary Disposition (“Response”) not only confuses the analysis required

to determine a Motion For Summary Judgment pursuant to Federal Rule of

Civil Procedure (“Rule”) 56 with the analysis required for a Motion to Dismiss

pursuant to Rule 12, but also fails to address Clark’s qualified immunity

defense—other than attempting to improperly shift the burden of proof onto




                                      1
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20                            PageID.2025          Page 2 of 7




Clark related to it.1         2
                                  Instead, Plaintiff offers meritless ad hominem attacks

against Clark alleging that he denied Plaintiff's variance application based

on animus to the Islamic faith rather than any legitimate or neutral purpose.

Outrageously, Plaintiff admits it has no evidence to support this smear and

relies exclusively on the “feelings” of Plaintiff’s President Amin (“Amin”) and

his absurd speculation about and “interpretation” of Clark’s “intent” to

advance Plaintiff’s allegations to this Court.3 Amin himself testified he “could

not provide any evidence of bias or wrongdoing” when asked why he

believes Clark denied Plaintiff’s requested variance.4

        Upon this house of cards Plaintiff opines that “there is ample evidence

to show that a reasonable juror could make a legitimate inference that [Clark]

in fact acted with discriminatory intent when deciding Adam’s petition for a

variance.”5 But this is not good enough. Plaintiff—in fact—has no evidence

that Clark acted unlawfully or discriminatorily in any manner and cannot rely

on conjecture or conclusory allegations to survive summary judgment.6

Plaintiff must bring forward probative evidence that goes beyond speculation



1
  Response, p.17 [ECF No. 35]
2
  In Support of their arguments, Plaintiffs mistakenly rely upon Muslim Cmty. Ass'n of Ann Arbor & Vicinity v.
Pittsfield Charter Twp., 947 F Supp 2d 752 (ED Mich 2013) which addressed pleading claims under Rule 12 vice
summary judgment under Rule 56.
3
  Response, p.21, 22 [ECF No. 35]
4
  Amin Dep. p. 70, ln 1-10
5
  Response, p.17 [ECF No. 35] (emphasis added)
6
  Arendale v. City of Memphis, 519 F 3d 597 (6th Cir. 2008)

                                                        2
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20                               PageID.2026          Page 3 of 7




and feelings; however, Plaintiff has no such evidence and Clark is entitled to

qualified immunity.7

         Clark’s actions were within the scope of his duties as a member and

chairman of the ZBA and were taken with a reasonable belief that they were

lawful. Clark neither knowingly violated any laws nor did he act in a plainly

incompetent manner. Further, “[t]he protection of qualified immunity applies

regardless of whether the government official’s error is a mistake of law, a

mistake of fact, or a mistake based on mixed questions of law and fact.”8

Accordingly, the Court should act to shield Clark from the harassment,

distraction, and any looming liability borne of this lawsuit because he

reasonably performed his duties as part of the ZBA.9

         When assessing variance requests, Clark reviews the applicant’s

supporting materials, the materials presented to the ZBA by the City

Administration, and any materials presented during the ZBA meeting. Clark

is also briefed extensively by the City Attorney, or a member of the City

Attorney’s Staff, regarding each application being heard at a ZBA meeting.

Finally, Clark balances all this information against the criteria for determining




7
  Arendale, 519 F 3d 597 (6th Cir. 2008) (a plaintiff’s personal opinion that he was a victim of racial harassment was
conjecture insufficient to avoid summary judgment)
8 Groh v. Ramirez, 540 U.S. 551, 567 (2004) (Kennedy, J., dissenting)).
9 Guindon v. Twp. of Dundee, Mich., 488 F. App’x 27 (6th Cir. 2012)


                                                          3
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20   PageID.2027   Page 4 of 7




whether a practical difficulty exists to warrant granting a variance under the

Zoning Ordinance.

      Clark followed these procedures when assessing Plaintiffs variance

applications. During the meeting regarding Plaintiff’s variance requests,

Clark reiterated the criteria the ZBA must consider that would create a

hardship justifying a variance. Clark allowed everyone who wanted to speak

to do so and reminded everyone in attendance of the importance of the First

Amendment. Clark—and the ZBA—was advised by the City Attorney and

instructed to apply the standards applicable to any variance under the Zoning

Ordinance. Clark went through the extensive review process of the

information and materials provided by all concerned parties, determined

Plaintiff’s application did not meet the necessary criteria, and voted to deny

Plaintiff’s variance application.

      Ultimately, Clark concluded Plaintiffs failed to meet their burden to

establish a practical difficulty because they did not establish any exceptional

characteristics of the property justifying any variances from requirements of

the Zoning Ordinance. This determination was based exclusively on the

criteria contained in the Zoning Ordinance and Plaintiff’s religious practices

and affiliation had nothing to do with it. During Clark’s tenure on the ZBA he

has always voted against variance applications when they did not meet the


                                      4
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20    PageID.2028    Page 5 of 7




criteria set forth in the Zoning Ordinance, including denying variances

requested by two Christian churches—one of which Clark had a “personal

affinity” for. It is preposterous for Plaintiff to allege Clark harbors religious

animus toward the Muslim community when there is no evidence to support

such an aspersion.

      Clark has met his initial burden of demonstrating an absence of

evidence to support Plaintiff’s claims and Plaintiff has no specific facts

showing that there is a genuine issue for trial. Clark did not act incompetently,

and he had no reason to believe any action he took was unlawful because

his decision was based solely on the criteria set forth in the Zoning

Ordinance, made pursuant to the advice of the City Attorney, and not taken

on any personal bias or other improper reason. Accordingly, Clark is entitled

to the protections of qualified immunity and to summary judgment because

he has shown that there is no genuine dispute as to any material fact related

to his involvement in the denial of Plaintiff’s variance application. Clark




                                       5
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20                                  PageID.2029   Page 6 of 7




requests this Court grant him summary judgment and enter an Order

dismissing him from this lawsuit.10


Dated: January 8, 2020                                           Respectfully Submitted,


                                                                 s/ Brandon Bolling (P60195)
                                                                 Thomas More Law Center
                                                                 24 Frank Lloyd Wright Drive
                                                                 Ann Arbor, MI 48106
                                                                 (734) 827-2001
                                                                 bbolling@thomasmore.org

                                                                 Attorney for Plaintiff




10
     Pursuant to Rule 10(c), Clark adopts by reference herein ECF Nos. 30, 32, & 40

                                                           6
Case 2:18-cv-13481-NGE-APP ECF No. 43 filed 01/08/20    PageID.2030   Page 7 of 7




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 8, 2020 a copy of the foregoing was

filed with the Court via the District’s Electronic Case Filing system which

will serve copies upon all parties of record in this matter.

                                           s/ Brandon M. Bolling




                                       7
